United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT

                                   ___________

                                   No. 97-2936
                                   ___________

United States of America,               *
                                        *
      Plaintiff - Appellee,             *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
James William Jenkins, Jr.,             *
                                        *       [PUBLISHED]
      Defendant - Appellant.            *
                                   ___________

                                 Submitted: January 13, 1998
                                     Filed: April 9, 1998
                                   ___________

Before LOKEN and MURPHY, Circuit Judges, and KYLE,* District Judge.
                           ___________

PER CURIAM.

       In November 1993, James W. Jenkins was convicted of maintaining a continuing
criminal enterprise, cocaine distribution offenses, and money laundering. At
sentencing, he was found to be the leader of criminal activity responsible for
distributing 21 kilograms of cocaine base and 381 kilograms of cocaine powder,
producing a guidelines sentencing range of life in prison, which the district court



      *
        The HONORABLE RICHARD H. KYLE, United States District Judge for the
District of Minnesota, sitting by designation.
imposed. In January 1996, Jenkins filed a motion for reduction of sentence under 18
U.S.C. § 3582(c)(2), relying upon the Sentencing Commission’s retroactive amendment
of the Drug Quantity Table that reduced to level 38 the highest base offense level that
may be assessed for drug quantity. See U.S.S.G. App. C, amend. 505, made
retroactive by U.S.S.G. § 1B1.10(c). District Judge D. Brook Bartlett, who had
initially sentenced Jenkins, concluded that this amendment reduced his overall base
offense level to 42, producing a guidelines sentencing range of 360 months to life in
prison. The court therefore set a hearing to consider whether to reduce Jenkins’s
sentence in light of the factors set forth in 18 U.S.C. § 3553(a).

        Prior to the hearing, the matter was reassigned to District Judge Howard F.
Sachs. At the hearing, the government presented testimony by a Special Agent of the
Internal Revenue Service in opposition to the motion to reduce. At the conclusion of
this rather lengthy testimony, counsel for the parties argued their respective positions,
and Jenkins addressed the court in support of a reduction in his sentence to 360 months.
Judge Sachs then ruled on the motion to reduce, prefacing his oral ruling with the
comment, “before taking the bench I had prepared material which I think is essentially
sound and I will use it and perhaps have a comment or two here or there. Counsel can
have what I have prepared.” The court’s prepared findings reconfirmed the findings
of the first sentencing, adopted the revised presentence report, found that Jenkins was
responsible for more than three times the minimum drug quantity qualifying for a thirty-
year sentence, and found that Jenkins’s criminal activity “has been the principal cause
of ruined lives within his family as well as unknown harm in the community.” Based
upon these and other findings, the court resentenced Jenkins to life in prison.

       On appeal, Jenkins argues for the first time that he is entitled to be resentenced
before a different judge because Judge Sachs came to the hearing with his mind made
up, thereby depriving Jenkins of a fair hearing. This contention is totally without merit.
Assuming it has been properly preserved, a claim that a judge must be recused because
his judicial actions reflect impermissible bias must clear a very high hurdle:



                                           -2-
      [O]pinions formed by the judge on the basis of facts introduced or events
      occurring in the course of the current proceedings, or of prior
      proceedings, do not constitute a basis for a bias or partiality motion unless
      they display a deep-seated favoritism or antagonism that would make fair
      judgment impossible.

Liteky v. United States, 510 U.S. 540, 555 (1994). Jenkins has not come anywhere
near meeting this rigorous standard. Most of the facts relevant to resentencing were
in the district court record available to Judge Sachs before the hearing. Reading that
record, forming tentative opinions, and preparing tentative written findings and
conclusions before the hearing do not exhibit “deep-seated favoritism or antagonism.”
They reflect diligence, careful preparation, and an efficient approach to managing the
court’s docket. When Jenkins presented no evidence at the hearing, and the
government presented lengthy testimony supporting a sentence at the top of the revised
guidelines range, the court, quite predictably, was not persuaded to change its tentative
findings and conclusions.

      The record fully supports the district court’s judgment, and it is affirmed.

      A true copy.

             Attest:

                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -3-